Citation Nr: 1526057	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  04-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from April 30, 2002, and in excess of 40 percent from April 11, 2010, for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In an April 2009 decision, the Board denied service connection for hepatitis C.  The Veteran appealed the April 2009 decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2010 Order, the Court granted a joint motion filed by the parties, and vacated and remanded the case back to the Board.  In a May 2011 rating decision, the RO granted entitlement to service connection for hepatitis C and assigned disability ratings of 10 percent from April 30, 2002 and 40 percent from December 7, 2010.  The Veteran subsequently perfected appeal of his initial ratings for hepatitis C.  A June 2013 rating decision assigned disability ratings of 10 percent from April 30, 2002 and 40 percent from April 11, 2010.

In March 2015, the Veteran, through his attorney, motioned for a docket date commensurate with his remanded appeal for entitlement to service connection for hepatitis C, citing Vargas-Gonzales v. Principi, 15 Vet. App. 222 (2001).  The motion was granted and the docket number was changed to the number indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that, unfortunately, remand is necessary in this case.  The Veteran, through his representative, indicated in a Brief dated April 2014 that the December 2010 VA examination was insufficient for rating purposes, further pointing out that the exam was ordered to obtain a nexus opinion and that there are inherent contradictions within the examination report.  The Board agrees and finds that an additional VA examination is necessary to obtain a complete picture of the Veteran's hepatitis C disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Loma Linda VA Medical Center.

2.  Schedule the Veteran for a hepatitis examination by an appropriate examiner.  The examiner should be provided access to the claims folder and all virtual records.  The examiner should provide a detailed assessment of the Veteran's pertinent medical history, current complaints and clinical findings.  All necessary tests and studies should be performed.  Any functional impairment should be set forth in detail.

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




